Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 4-10, 18, and 19 are pending in the instant application.  

2.	In view of the claim amendment and arguments dated 07/29/2022, the previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.


3.	Claims 2, 4-10, 18, and 19 are allowed.  

4.	The prior art neither teaches the claimed process for producing one or more organic solvent(s) selected from the group consisting of n-butanol, ethanol and acetone, the process comprising the steps: (a) culturing Clostridium saccharoperbutylacetonicum cells in a liquid culture medium in a culture vessel, wherein the Clostridium saccharoperbutylacetonicum cells are capable of producing one or more organic solvent(s) selected from the group consisting of n-butanol, ethanol and acetone, wherein the Clostridium saccharoperbutylacetonicum cells are capable of utilizing gamma-cyclodextrin as a carbon source, and wherein the culture medium comprises or is fed gamma-cyclodextrin as a carbon source and optionally one or more other carbon sources, and optionally (b) harvesting and/or purifying the one or more organic solvent(s) selected from the group consisting of n-butanol, ethanol and acetone from the Clostridium saccharoperbutylacetonicum cells or from the culture medium.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652